822 F.2d 512
HAMILTON BROTHERS OIL CO., et al., Plaintiff-Appellant,v.ANR PIPELINE CO., Defendant-Appellee.
No. 86-6014.
United States Court of Appeals,Fifth Circuit.
July 13, 1987.

Hayden Burns, Paul F. Simpson, Butler & Binion, Houston, Tex., for plaintiff-appellant.
B. Thomas Cook, Robert C. Williams, Bracewell & Patterson, Houston, Tex., for defendant-appellee.
Appeal from the United States District Court for the Southern District of Texas;  Carl O. Bue, Jr., Judge.
Before RUBIN, GARZA, and JONES, Circuit Judges.
PER CURIAM:


1
IT IS ORDERED that counsel for the appellant is directed, pending the appeal, to apply to the district court for an order vacating the stay previously entered, within five days from the date this order is received.  Opposing counsel shall then be given such time as is allowed under the local rules of the district court for reply.  Upon receipt of a ruling by the district court, counsel for the appellant shall promptly notify this court, with a copy of any communication to opposing counsel.


2
The court retains jurisdiction of the matter, pending ruling by the district court.